PER CURIAM:
Victor Hayes appeals the district court’s order dismissing his employment discrimination complaint for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hayes v. Chao, No. CA-03-3591-RWT (D. Md. filed Sept. 20, 2004 & entered Sept. 21, 2004).
*216We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED